
	
		II
		112th CONGRESS
		1st Session
		S. 2023
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a safety performance rating system for
		  motorcoach services and operations.
	
	
		1.Disclosure of safety
			 performance ratings of motorcoach services and operations
			(a)In
			 generalSubchapter I of chapter 141 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					14105.Safety
				performance ratings of motorcoach services and operations
						(a)DefinitionsIn
				this section:
							(1)Motorcoach
								(A)In
				generalExcept as provided in subparagraph (B), the term
				motorcoach has the meaning given to the term over-the-road
				bus in section 3038(a)(3) of the Transportation Equity Act for the 21st
				Century (49 U.S.C. 5310 note).
								(B)Inclusions and
				exclusionsThe term motorcoach—
									(i)includes a motor
				vehicle used to transport passengers that has a gross vehicle weight of at
				least 10,001 pounds; and
									(ii)does not
				include—
										(I)a bus used in
				public transportation that is provided by a State or local government;
				or
										(II)a school bus (as
				defined in section 30125(a)(1)), including a multifunction school activity
				bus.
										(2)Motorcoach
				services and operationsThe term motorcoach services and
				operations means passenger transportation by a motorcoach for
				compensation.
							(b)Rulemaking
							(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, the Secretary shall require, by regulation—
								(A)each motor
				carrier that owns or leases 1 or more motorcoaches that transport passengers
				subject to the Secretary’s jurisdiction under section 13501 to display
				prominently in each motorcoach it operates, and in all announcements,
				advertisements, and points of sale for such motorcoach services and operations,
				a simple and understandable letter grade rating system that allows motorcoach
				passengers to compare the safety performance of motorcoach operators;
				and
								(B)any person who
				sells tickets for motorcoach services and operations to display the letter
				grade rating system described in subparagraph (A) in all announcements,
				advertisements, and points of sale for such motorcoach services and
				operations.
								(2)Items included
				in the rulemakingIn promulgating safety performance ratings for
				motorcoaches pursuant to the rulemaking required under paragraph (1), the
				Secretary shall consider—
								(A)the frequency
				with which safety performance ratings will be assigned and updated, which
				updates shall take place at least once per year;
								(B)the specific data
				elements and sources of information to be utilized in establishing and updating
				safety performance ratings for motorcoaches;
								(C)the need and
				extent to which safety performance ratings should be made available in
				languages other than English; and
								(D)penalties
				authorized under section 521.
								(3)Insufficient
				inspectionsAny motor carrier that has not received sufficient
				inspections or been subject to a compliance review during the most recent
				12-month period shall display a No Safety Data rating in lieu of a
				letter grade rating in accordance with paragraph (1)(A).
							(c)Effect on State
				and local lawNothing in this section may be construed to preempt
				a State, or a political subdivision of a State, from enforcing any requirements
				concerning the manner and content of consumer information provided by motor
				carriers that are not subject to the Secretary’s jurisdiction under section
				13501.
						.
			(b)Clerical
			 amendmentThe analysis of chapter 141 of title 49, United States
			 Code, is amended by inserting after the item relating to section 14104 the
			 following:
				
					
						Sec. 14105. Safety performance ratings of motorcoach services
				and
				operations.
					
					.
			
